

EXHIBIT 10.39




FOURTH AMENDMENT TO TRUST AGREEMENT NO. 8




This Fourth Amendment to Trust Agreement No. 8 is entered into effective as of
July 28, 2014 by and between Cliffs Natural Resources Inc., f/k/a
Cleveland-Cliffs Inc., an Ohio corporation (the “Company”), and KeyBank, N.A.,
the successor in interest to Key Trust Company of Ohio, N.A., a national banking
association, as Trustee (the “Trustee”). Capitalized terms not defined herein
shall have the meanings assigned to such terms in Trust Agreement No. 8.
WITNESSETH


WHEREAS, on April 9, 1991 the Company and the Trustee entered into Trust
Agreement No. 8;
WHEREAS, Section 12 of Trust Agreement No. 8 provides that such Trust Agreement
may be amended by the Company and the Trustee; and
WHEREAS, Section 9(c) of Trust Agreement No. 8 provides that Exhibit A thereto
may be amended by the Company by providing to the Trustee an amendment thereto.
NOW, THEREFORE, the Company and the Trustee hereby amend Trust Agreement No. 8
to provide as follows:
1.    Exhibit A is amended in its entirety to read as attached hereto.
2.    Exhibit B is amended in its entirety to read as attached hereto.
IN WITNESS WHEREOF, the Company and the Trustee have caused counterparts of this
Fourth Amendment to be executed on this 28th day of July, 2014, each of which
shall be an original Amendment.


CLIFFS NATURAL RESOURCES INC.


 
 
 
 
By:
/s/ James D. Graham
Title:
Vice President, Chief Legal Officer & Secretary


 
 
KEYBANK, N.A., as Trustee
 
 
 
 
By:
/s/ Lester W. Dryja
Title:
Vice President




--------------------------------------------------------------------------------





EXHIBIT A


Effective July 28, 2014




CLIFFS NATURAL RESOURCES INC.
PARTICIPANTS IN RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS




James D. Ireland III (to the extent not already paid under this Plan)





--------------------------------------------------------------------------------





EXHIBIT B




Amended and Restated Cleveland-Cliffs Inc
Retirement Plan for Non-Employee Directors
As Amended



--------------------------------------------------------------------------------



AMENDED AND RESTATED CLEVELAND-CLIFFS INC
RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS


THIS RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS (“Plan”) was established
effective June 1, 1984 by The Cleveland-Cliffs Iron Company (“Cliffs Iron”) and
adopted and assumed by Cleveland-Cliffs Inc, an Ohio corporation
(“Cleveland-Cliffs” or the “Company”), effective September 1, 1985, amended and
restated effective January 1, 1988, amended by First Amendment, dated July 1,
1995, and is amended and restated effective July 1, 1995 to read as follows:
RECITALS
A. The Board of Directors of the Company (the “Board of Directors”) has
determined that the Participants (as hereinafter defined) have, individually and
collectively, made and may continue to make an essential contribution to the
profitability, growth, financial strength and overall guidance of the Company.
B. The Company wishes to provide an incentive to attract and maintain the
highest quality of individuals to serve as directors (the “Directors”) of the
Company.
Section 1. ESTABLISHMENT OF THE PLAN
1.1 The Plan. The Company, intending that the Participants and Directors shall
rely thereon, hereby establishes this Plan.
1.2 Amendments, Etc. The Company shall not amend, suspend or terminate this Plan
or any provision hereof, including without limitation this Section 1.2, without
the prior approval of a majority of the Directors present at a meeting of the
Board of Directors at which a quorum (as defined in the Regulations of the
Company) is present. Anything in the Plan to the contrary notwithstanding, and
notwithstanding any amendment, suspension or termination (hereinafter in this
Section 1.2 collectively referred to as an “Amendment”) of the Plan, no right
under the Plan of any person who was a Participant or a Director immediately
prior to any Amendment shall in any way be amended, modified, compromised,
terminated or suspended without the prior written consent of such person.
Without such consent, the rights under the Plan of a Participant and Director
withholding such consent shall be as set forth in the Plan in the form that the
Plan existed on the date such person’s rights under the Plan vested as set forth
in Section 2.2 (as amended by any Amendment consented to by such person).
Section 2. PARTICIPANTS
2.1 Participants. Each Director who has never been an employee or officer of the
Company or Cliffs Iron and who first serves as a Director before July 1, 1995
(an “Outside Director”) shall become a Participant in the Plan upon the
completion of five years of continuous service as a Director. For the purposes
of determining such five-year period of service, service as a director of Cliffs
Iron prior to September 1, 1985 shall be aggregated with service as an Outside
Director.
2.2 Vesting. The rights under the Plan of all persons who are Directors as of
the date of adoption of the Plan shall vest simultaneously with the adoption of
the Plan by the Company, and the rights under the Plan of all persons who become
Directors subsequent to the adoption of the Plan shall vest immediately upon
their election as Directors; provided, however, that the right of any Director
to receive any benefits pursuant to Section 3 of the Plan shall be subject to
the qualification of such Director as a Participant hereunder and to the
Director’s satisfaction of the requirements of Section 3 with respect to benefit
entitlement.
2.3 Participation Upon Change of Control. Anything contained herein to the
contrary notwithstanding, in the event of a “Change of Control” (as hereinafter
defined), each Outside Director shall become a Participant in the Plan. A
“Change of Control” shall mean the occurrence of any of the following events:



--------------------------------------------------------------------------------



(a) The Company shall merge into itself, or be merged or consolidated with,
another corporation and as a result of such merger or consolidation less than
70% of the outstanding voting securities of the surviving or resulting
corporation shall be owned in the aggregate by the former shareholders of the
Company as the same shall have existed immediately prior to such merger or
consolidation;
(b) The Company shall sell or otherwise transfer all or substantially all of its
assets to any other corporation or other legal person, and immediately after
such sale or transfer less than 70% of the combined voting power of the
outstanding voting securities of such corporation or person is held in the
aggregate by the former shareholders of the Company as the same shall have
existed immediately prior to such sale or transfer;
(c) A person, within the meaning of Section 3(a)(9) or of Section 13(d)(3) (as
in effect on July 1, 1995) of the Securities Exchange Act of 1934, shall become
the beneficial owner (as defined in Rule 13d-3 of the Securities and Exchange
Commission pursuant to the Securities and Exchange Act of 1934) of 30% or more
of the outstanding voting securities of the Company (whether directly or
indirectly); or
d) During any period of three consecutive years, individuals who at the
beginning of any such period constitute the Board of Directors of the Company
cease, for any reason, to constitute at least a majority thereof, unless the
election, or the nomination for election by the shareholders of the Company, of
each Director first elected during any such period was approved by a vote of at
least one-third of the Directors of the Company who are Directors of the Company
on the date of the beginning of any such period.
Section 3. POST-RETIREMENT INCOME
3.1 Post-Retirement Income. Commencing upon a Participant’s retirement from the
Board of Directors (i) after attaining the normal retirement age for Directors,
as established from time to time by the Board of Directors, with at least five
years of continuous service as a Director, (ii) because of disability or health
reasons, (iii) with the consent of the Board of Directors, or (iv) after a
Change of Control (hereinafter collectively referred to as the Participant’s
“Commencement Date”), the Company will pay quarterly to the Participant an
amount equal to the greatest of (v) One Hundred Percent (100%) of the stated
quarterly Board of Directors retainer fee for service as an Outside Director
which is in effect on the Participant’s Commencement Date, (vi) One Hundred
Percent (100%) of the stated quarterly Board of Directors retainer fee for
service as an Outside Director which is in effect on the day immediately
preceding a Change of Control, or (vii) One Hundred Percent (100%) of the stated
quarterly Board of Directors retainer fee which is in effect from time to
time; provided, however, that if a Participant’s Commencement Date is on account
of an event described in clause (iv) of this Section 3.1, such amount shall be
reduced for any Participant with fewer than five years of continuous service as
an Outside Director by Twenty Percent (20%) for each full year of continuous
service less than five that such Participant has served as an Outside Director.
For purposes of this Section 3.1, when determining the amount of an Outside
Director’s stated quarterly Board of Directors retainer fee, such retainer fee
shall be deemed to include the stock component (if any, and whether restricted
or unrestricted) of such fee. The duration of post-retirement income payments
described in this Section 3.1 shall be as more fully described in Section 3.2.
For purposes of this Section 3.1, the term “retirement” of an Outside Director
shall include, following a Change of Control, resignation or the failure of the
stockholders of the Company to re-elect such Outside Director.
3.2 Form of Payment. Post-retirement income payable pursuant to Section 3.1
shall be paid to the Participant in cash for such Participant’s life in equal
quarterly installments, each installment to be paid in advance on the first day
of each quarter, beginning with the quarter that begins on the first day of the
January, April, July or October coinciding with or next following such
Participant’s Commencement Date.
(a) Anything contained herein to the contrary notwithstanding, and subject to
the provisions of subsection (c) of this Section 3.2, in the event a Participant
is married on his Commencement Date, such Participant may elect to have his
post-retirement income paid in the form of a “Joint and Survivor Benefit” (as
hereinafter defined). For purposes of this Section 3.2, a “Joint and Survivor
Benefit” is a reduced post-



--------------------------------------------------------------------------------



retirement income that is payable to the Participant in equal quarterly
installments for his life with the provision that, in the event the Participant
should predecease his “Surviving Spouse” (as defined in subsection (b) of this
Section 3.2), One Hundred Percent (100%) of such reduced post-retirement income
shall be paid to his Surviving Spouse in equal quarterly installments for the
duration of her life. Quarterly installments of the Joint and Survivor Benefit
will be paid as more particularly set forth in the first paragraph of this
Section 3.2. The post-retirement income payable to a Participant pursuant to the
provisions of this subsection (a) shall be the “Actuarial Equivalent” (as
defined in subsection (b) of this Section 3.2) of the post-retirement income
described in the first paragraph of this Section 3.2.
(b) For purposes of this Section 3.2, the following terms shall have the
following meanings. A Participant’s “Surviving Spouse” is the person to whom the
Participant is legally married on his Commencement Date. “Actuarial Equivalent”
means a payment or series of payments having the same present value as the
normal form of benefit distribution described in the first paragraph of this
Section 3.2, and calculated based on (i) the mortality table in effect as of the
date benefit distribution commences, which mortality table shall be the table
prescribed by the Secretary of the Treasury and required for pension plan
compliance under the provisions of Section 417(e) of the Internal Revenue Code
of 1986, as amended, and regulations promulgated thereunder, and (ii) interest
equal to the average annual rate of interest on 30-year Treasury securities for
the month prior to the month benefit distribution commences.
(c) Any married Participant may elect to have his post-retirement income paid in
the form of a Joint and Survivor Benefit, as more particularly set forth in
subsection (a) above, by written notice filed with the Board Affairs Committee
of the Board of Directors (the “Committee”) at least one year prior to the
Participant’s Commencement Date. Any such election may be changed by the
Participant at any time and for any number of times prior to the Participant’s
Commencement Date and without the consent of any other person by the Participant
filing a later signed written election with the Committee; provided,
however, that any election made less than one year prior to the Participant’s
Commencement Date shall not be valid. A Participant’s election of the Joint and
Survivor Benefit pursuant to the provisions of this subsection (c) shall become
irrevocable when the Participant commences receipt of benefits hereunder.
Notwithstanding the foregoing proviso, any election made during the Thirty
(30) day period which commences September 1, 1996 shall be a valid election for
purposes of this subsection (c).
Section 4. GENERAL PROVISIONS
4.1 Successors and Binding Agreements. (a) The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business and/or
assets of the Company expressly to assume and to agree to perform this Plan in
the same manner and to the same extent the Company would be required to perform
if no such succession had taken place. This Plan shall be binding upon and inure
to the benefit of the Company and any successor of or to the Company, including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business and/or assets of the Company whether by sale,
merger, consolidation, reorganization or otherwise (and such successor shall
thereafter be deemed the “Company” for the purposes of this Agreement), but
shall not otherwise be assignable or delegatable by the Company.
(b) This Plan shall inure to the benefit of and be enforceable by each of the
Participants or Directors and his respective personal or legal representatives,
executors, administrators, successors, heirs, distributees and/or legatees.
(c) Neither the Company nor any Participant or Director hereunder shall assign,
transfer or delegate this Plan or any rights or obligations hereunder except as
expressly provided in Section 4.1(a). Without limiting the generality of the
foregoing, no right or interest under this Plan of a Participant or Director (or
any person claiming through or under any of them) shall be assignable or
transferable in any manner or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of any such Participant or Director or
designated beneficiary. If any Participant or Director or designated beneficiary
shall attempt to or shall transfer, assign, alienate,



--------------------------------------------------------------------------------



anticipate, sell, pledge or otherwise encumber his benefits hereunder or any
part thereof, or if by reason of his bankruptcy or other event happening at any
time such benefits would devolve upon anyone else or would not be enjoyed by
him, then the Company, acting through the Board Affairs Committee of the Board
of Directors, in its discretion, may terminate his interest in any such benefit
to the extent the Company considers necessary or advisable to prevent or limit
the effects of such occurrence. Termination shall be affected by filing a
written “termination declaration” with the Plan’s records and making reasonable
efforts to deliver a copy to the Participant or Director or designated
beneficiary (the “Terminated Participant”) whose interest is adversely affected.
As long as the Terminated Participant is alive, any benefits affected by the
termination shall be retained by the Company and, in the Company’s sole and
absolute judgment, may be paid to or expended for the benefit of the Terminated
Participant, his spouse, his children or any other person or persons in fact
dependent upon him in such a manner as the Company shall deem proper. Upon the
death of the Terminated Participant, all benefits withheld from him and not paid
to others in accordance with the preceding sentence shall be paid to the
Terminated Participant’s then living descendants, including adopted
children, per stirpes, or, if there are none then living, to his estate.
4.2 Notices. For all purposes of this Plan, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered or five business days after having been mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to a Participant at his principal residence,
or to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of change of address shall be
effective only upon receipt.
4.3 Governing Law. The validity, interpretation, construction and performance of
this Plan shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws of such State.
4.4 Severability. Each section, subsection and lesser section of this Plan
constitutes a separate and distinct undertaking, covenant and/or provision
hereof. Whenever possible, each provision of this Plan shall be interpreted in
such manner as to be effective and valid under applicable law. In the event that
any provision of this Plan shall finally be determined to be unlawful, such
provision shall be deemed severed from this Plan, but every other provision of
this Plan shall remain in full force and effect, and in substitution for any
such provision held unlawful, there shall be substituted a provision of similar
import reflecting the original intention of the parties hereto to the extent
permissible under law.
4.5 Withholding of Taxes. The Company may withhold from any amounts payable
under this Plan all federal, state, city and other taxes as shall be legally
required.
4.6 Gender, Number, Etc. As used in this Plan, the singular shall include the
plural and the masculine shall include the feminine, and vice versa.
IN WITNESS WHEREOF, this Amended and Restated Plan has been duly adopted by the
Company as of July 1, 1995.
 
 
 
CLEVELAND-CLIFFS INC
 
 
By
/s/ M.T. Moore
 
Chairman and Chief Executive Officer




--------------------------------------------------------------------------------



AMENDMENT TO AMENDED AND RESTATED
CLEVELAND-CLIFFS INC RETIREMENT PLAN
FOR NON-EMPLOYEE DIRECTORS


The Amended and Restated Cleveland-Cliffs Inc Retirement Plan for Non-Employee
Directors, as amended and restated as of July 1, 1995, is hereby amended by
adding a new paragraph to the end of Section 3.1 to read as follows:


“Notwithstanding the preceding provisions of this Section 3.1, a Participant who
has not attained the normal retirement age for Directors, but who has at least
five years of continuous service as a Director, may commence the receipt of his
benefit computed under this Section 3.1 on or after attaining the age of 65
(treating the date that he commences as his “Commencement Date”);
provided, however, that such benefit shall be actuarially reduced, using
assumptions and factors designated by an actuary selected by the Company, to
reflect the commencement of such benefit prior to the normal retirement age for
Directors.”


IN WITNESS WHEREOF, this Amendment has been adopted by the Company as of
January 1, 2001.
 
 
 
CLEVELAND-CLIFFS INC
 
 
By
/s/ J.S. Brinzo
 
Chairman and Chief Executive Officer






--------------------------------------------------------------------------------



SECOND AMENDMENT
TO THE
AMENDED AND RESTATED CLEVELAND-CLIFFS INC
RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS


RECITALS


WHEREAS, Cleveland-Cliffs Inc (the “Company”) has established the Amended and
Restated Cleveland-Cliffs Inc Retirement Plan for Non-Employee Directors (the
“Plan”) effective as of January 1, 1995; and
WHEREAS, the Company adopted an Amendment to the Plan, dated as of January 1,
2001; and
WHEREAS, Section 1.2 of the Plan provides that the Company may amend, suspend or
terminate the Plan with the prior approval of a majority of the Directors
present at a meeting of the Board of Directors, at which a “quorum” (as defined
in the Regulations of the Company) is present; and
WHEREAS, the Company desires to amend the Plan to provide an offer of an
immediate voluntary lump sum cash-out election of the present value of the
accrued pension benefit under the Plan to all Participants.
NOW, THEREFORE, by approval of the Board of Directors of the Company, the Plan
is hereby amended, effective January 14, 2003 as follows:
1. Section 3 of the Plan is amended to add a new Section 3.2 as follows:
3.2 Lump Sum Payment Election of Post-Retirement Income. Notwithstanding the
form of quarterly installment distributions provided in Section 3.1 above,
during the period beginning on February 1, 2003 and ending on February 28, 2003
a Participant may voluntarily elect by written notice filed with the Company to
receive from the Company payment of such Participant’s post-retirement income
benefits in a single lump sum. Payment of a Participant’s lump sum benefit shall
be payable on or about June 30, 2003. Amounts payable under Section 3.1 for
purposes of the Participant’s distribution shall be converted into a lump sum
equivalent actuarial value as of December 31, 2002, (the “Lump Sum Benefit”).
The Lump Sum Benefit shall be determined by the Company based on the Pension
Benefit Guaranty Corporation interest rate for immediate annuities in effect for
December, 2002 and the 2000 Annuity Mortality Table.
2. Effective Date. This Amendment No. 2 shall be effective on January 14, 2003.
IN WITNESS WHEREOF, Cleveland-Cliffs Inc, pursuant to the order of its Board of
Directors, has executed this Amendment No. 2 to the Amended and Restated
Cleveland-Cliffs Inc Retirement Plan for Non-Employee Directors at Cleveland,
Ohio, as of the 14th day of January, 2003.


 
 
CLEVELAND-CLIFFS INC
 
 
By
/s/ J.S. Brinzo
 
Chairman and Chief Executive Officer




